REQUESTED BY: Senator Tom Vickers Member of the Legislature State Capitol Building Lincoln, Nebraska 68509
Dear Senator:
This is in reply to your inquiry concerning proposed amendments to the Weed Eradication and Control Act.
Specifically you have asked how far a local administrative agency, such as a weed control authority, may go in assessment and collection of fines.
From our examination of your proposed amendments, your intent appears to be to make the failure to control noxious weeds a continuing misdemeanor, subject to a fine of up to $50.00 per day. This provision for a penalty appears to be not withstanding, and in addition to, the penalty provided in § 2-963.
In answer to your specific question, we are not aware of any authority for an administrative agency to assess and collect fines for the violation of provision of our laws. When a violation of provisions of our statutes occur, it is the responsibility of the county attorneys to initiate a complaint and only the courts have authority to impose fines and penalties, as provided by law.
Very truly yours, PAUL L. DOUGLAS Attorney General Bernard L. Packett Assistant Attorney General